Citation Nr: 1417360	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  03-27 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for PTSD or major depressive disorder, to include compensation under the provisions of 38 U.S.C.A. § 1151 with respect to medical treatment at the St. Louis VA Medical Center in December 2002. 

2.  Entitlement to service connection for a dental or jaw disorder (claimed as jaw pain, extraction of wisdom teeth, and adverse reaction to drugs). 

3.  Entitlement to service connection for a thoracolumbar spine disorder (claimed as residuals of whiplash, scoliosis, spondylosis, and DDD of the thoracic and lumbar spines).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active duty service from July 1966 to March 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2003 and June 2004 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO), which denied the Veteran's claims of service connection and her claim for compensation under 38 U.S.C.A. § 1151 for PTSD, respectively.  The Veteran timely appealed those issues to the Board. 

Initially, the Board notes that the Veteran's claims of service connection were denied in May 1998 and May 1999 rating decisions.  The Veteran disagreed with those decisions in April 2000 and June 2000 notices of disagreement.  VA issued a statement of the case as to the issues on appeal in May 2001.  No timely substantive appeal, VA Form 9, was filed. 

However, notwithstanding the lack of a timely receipt of a substantive appeal, VA readjudicated all of the service connection issues on appeal in the February 2003 appeal following the advent of the Veterans Claims Assistance Act of 2000 in the February 2003 rating decision.  The Veteran timely appealed all of the readjudicated issues at that time.  Following that appeal, the Veteran additionally filed a claim for compensation for PTSD and a back condition under 38 U.S.C.A. § 1151 in December 2003.  Such claims were denied in the June 2004 rating decision, and the Veteran also timely appealed those issues. 

This case was previously before the Board in May 2006, at which time the claim for compensation for a back disorder under 38 U.S.C.A. § 1151 was denied; that determination is final and such issue is no longer in appellate status. 

The remaining claims for service connection and for compensation for PTSD under 38 U.S.C.A. § 1151 were remanded in May 2006 for further development.  After the requested development was completed, the case was returned to the Board in July 2011. 

In a July 2011 Board decision, the Veteran's claim for compensation for PTSD or a major depressive disorder under the provisions of 38 U.S.C.A. § 1151 was denied.  The claims for service connection for a dental or jaw disorder and a thoracolumbar spine disorder were remanded for additional development.  Also remanded were claims of service connection for a cervical spine disability, a disorder of the bilateral upper extremities, and fibromyalgia, which were all granted in a subsequent January 2013 rating decision.  Accordingly, those issues are not before the Board at this time.

The Veteran appealed the denial of the claim for compensation for PTSD or a major depressive disorder under the provisions of 38 U.S.C.A. § 1151 to the United States Court of Appeals for Veterans Claims (Court).  In a June 2012 order, the Court granted a Joint Motion for Partial Remand.  This appeal was returned to the Board for action consistent with the Joint Motion. 

The development requested by the Board in July 2011 for the claims for service connection for a dental or jaw disorder and a thoracolumbar spine disorder have been completed, and these appeals were also returned to the Board for further appellate review. 

Subsequently, all claims were returned to the Board in May 2013, when they were each remanded for further development.  Once again, they have been returned to the Board for additional appellate review.  

The Veteran indicated prior to the May 2006 Board decision that she wished to testify at a personal hearing before a Veterans Law Judge; however, she withdrew that request for a hearing in February 2006.  No further request for a personal hearing has been received at this time. 

The issue of entitlement to an earlier effective date for service connection for fibromyalgia has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the Veteran if further action is required.


REMAND

The Veteran claims she has developed PTSD as a result of an incident she believes she witnessed during treatment at the St. Louis VA Medical Center in December 2002.  Specifically, she believed that she witnessed the murder or euthanasia of an elderly woman in the bed next to her own.  She notes that this may have been a hallucination induced by medications that were incorrectly administered by VA personnel.

In the May 2013 remand, the Board noted that the Joint Motion recognized the Veteran's theory rests in part on the claim that her medication, which apparently included Paxil and morphine, was administered incorrectly during her December 2002 treatment, which led to her hallucinations.  The Board was requested to further address this theory.  Therefore, the Board requested a medical opinion that was to, among other things, address whether or not the medication was properly administered or whether there was some other degree of fault or error on the part of VA.  

Consequently, the Veteran was afforded a VA examination of her PTSD in September 2013.  The examiner opined that the Veteran's diagnosis of PTSD was valid.  She found that it did not matter if a real murder occurred or whether the Veteran interpreted the events she witnessed as being a murder, because the mental experience was the same.  Unfortunately, the examiner did not address the remainder of the opinion request as to whether or not the Veteran's medications were properly administered or whether there was some fault or error on the part of VA that resulted in the Veteran's belief that she witnessed a murder. 

The Board is obligated by law to ensure that the RO complies with its directives, as well as those of the Court.  The Court has stated that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Court are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  As the Veteran's claim rest not just on the question of whether or not she developed PTSD during VA treatment but whether or not there was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault or an event not reasonably forseeable during this treatment, the matter must once again be remanded to obtain the rest of the opinion that was requested in May 2013.  

Similarly, regarding the Veteran's claim of service connection for a dental or jaw disorder, she contends that this disability has developed secondary to the whiplash injury she sustained in a motor vehicle accident in service.

The May 2013 remand requested that the Veteran be afforded a VA dental examination in order to obtain opinions regarding the etiology of the Veteran's temporomandibular joint disorder (TMJ) or other dental disability or disability of the jaw that might be diagnosed on examination.  In part, the examiner was to opine as to whether it was as likely as not that this disability was incurred due to or aggravated by the Veteran's service connected fibromyalgia, anxiety disorder, cervical spine disability, radiculopathy of the upper extremities, or bilateral carpal tunnel syndrome.  

The Veteran was afforded a VA dental examination in October 2013.  The examiner diagnosed the Veteran with temporomandibular dysfunction disorder (TMD).  She opined that "most" of the Veteran's TMD was due to her bruxism.  She added it would be mere speculation to relate the TMD to the motor vehicle accident in service, as many factors contribute to this condition and she had not received any care for TMD until two years after the accident.  The matter of whether or not TMD was aggravated by the Veteran's service connected disabilities was not addressed.  As the examiner was specifically requested to address this matter, the Board is obligated to attempt to obtain the portion of the requested opinion regarding aggravation.  Stegall v. West, 11 Vet. App. 268 (1998).  

Finally, with respect to the Veteran's claim of service connection for a thoracolumbar spine disorder, she argues that this is also the result of the whiplash injury sustained in service, as well as the failure of the military to provide her with proper physical therapy following her injury.  The May 2013 remand requested that the Veteran be afforded an examination of her back to obtain opinions that were not provided by a previous October 2012 VA examination.  The October 2012 examiner had found that spondylolisthesis of L4-L5 was a superimposed disability that was concurrent to the Veteran's congenital scoliosis.  However, the examiner did not provide an opinion as to whether or not the spondylolisthesis of L4-L5 was related to service, and did not address the etiology of a separate diagnosis of degenerative joint disease of the lumbar spine.  

The Veteran was provided a VA examination of her back in December 2013.  The claims folder was reviewed by the examiner, as were the records contained in VBMS.  As in October 2012, the diagnoses were degenerative joint disease from 1995; residuals of fusion L4-L5 in 2002; scoliosis from childhood; and spondylolisthesis of L4-L5 from 1995.  The examiner opined that degenerative joint disease was also a superimposed disability.  She then opined it was it was less likely than not spondylolisthesis of L4-L5 was related to the motor vehicle accident in service.  

Unfortunately, the December 2013 opinion is inadequate for two reasons.  First, it did not provide all of the requested opinion, in that it did not address whether or not the superimposed degenerative joint disease was incurred due to service.  Second, the reasons and bases provided for finding that spondylolisthesis of L4-L5 was not related to service are based on inaccurate report of the evidence.  The examiner states that it was the Veteran's neck that sustained the whiplash injury in December 1966 and therefore less likely to have caused or aggravated L4-L5 spondylolisthesis.  However, the December 1966 service treatment records specifically state that the Veteran's whiplash resulted in pain in the lower back.  The lower back pain was not addressed by examiner.  As an opinion based upon an inaccurate factual premise has no probative value, the Board must obtain additional comment from the examiner that addresses the low back pain noted following the accident in service.  Reonal v. Brown, 5 Vet. App. 458, 460-461 (1993), see also LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Return the evidentiary record to the VA psychiatrist who conducted the September 2013 PTSD examination in order to obtain an addendum to the examination report.  If this psychiatrist is no longer available, the record and the September 2013 examination report should be forwarded to another psychiatrist (M.D.), and not a psychologist.  The evidentiary record must be reviewed in conjunction with the September 2013 examination report, and the addendum must note that it has been reviewed.  A copy of this remand should be provided to the examiner.  An additional examination of the Veteran is not required unless deemed necessary by the psychiatrist.  After review of the record, the examiner must attempt to express the following opinions based on the following premise: 

The September 2013 examination report determined that the Veteran has a valid diagnosis of PTSD, that this disability was the result of her December 2002 VA hospitalization, and that it was irrelevant as to whether the death she claimed to have witnessed was real or imagined.  The records from the Inspector General's investigation show that there was no death.  Therefore, please respond as follows: 

a) Review the records pertaining to the medications administered to the Veteran just prior to her hallucination.  Is it as likely as not that these medications caused the hallucination?  If yes, then provide an opinion as to whether or not the hallucination was either: 

(i) caused by VA carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault in furnishing this medical treatment; that is, VA failed to exercise the degree of care that would be expected of a reasonable health care provider, or VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent; or

(ii) the result of an event that was not reasonably foreseeable; that is, was the event one that a reasonable health care provider would not have considered to be an ordinary risk of the treatment provided, or was the risk of such event the type of risk that a reasonable health care provider would not have disclosed in connection with the informed consent procedures of VA.

The reasons and bases for all opinions should be provided.  If the examiner determines that he or she is unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for that determination should be provided.  Any missing records that might enable the examiner to provide the requested opinion should be identified.  Afterward, an attempt should be made to obtain these records and the claims folder returned to the examiner to obtain the opinion if the records are obtained.

2.  Return the evidentiary record to the VA examiner who conducted the October 2013 dental examination in order to obtain an addendum to the examination report.  If this examiner is no longer available, the record and the October 2013 examination report should be forwarded to another examiner of at least equal qualifications.  The evidentiary record must be reviewed in conjunction with the October 2013 examination report, and the addendum must note that it has been reviewed.  A copy of this remand should be provided to the examiner.  An additional examination of the Veteran is not required unless deemed necessary by the examiner.  After review of the record, the examiner must attempt to express the following opinion:

a) is it as likely as not that the Veteran's TMD was incurred due to or aggravated by her service connected fibromyalgia, anxiety disorder, cervical spine disability, radiculopathy of the upper extremities, or bilateral carpal tunnel syndrome?  If the examiner determines that the TMD was aggravated by a service connected disability, is it possible to determine a baseline level of severity for this disability prior to aggravation?  If so, please describe this baseline. 

The reasons and bases for all opinions must be provided.  If the examiner determines that they are unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for that determination should be provided.  Any missing records that might enable the examiner to provide the requested opinion should be identified.  Afterwards, an attempt should be made to obtain these records and the claims folder returned to the examiner to obtain the opinion if the records are obtained.

3.  Return the evidentiary record to the VA examiner who conducted the December 2013 orthopedic examination in order to obtain an addendum to the examination report.  If this examiner is no longer available, the record and the December 2013 examination report should be forwarded to another examiner of at least equal qualifications.  The evidentiary record must be reviewed in conjunction with the December 2013 examination report, and the addendum must note that it has been reviewed.  A copy of this remand should be provided to the examiner.  An additional examination of the Veteran is not required unless deemed necessary by the examiner.  After review of the record, the examiner must attempt to express the following opinion:

a) Is it as likely as not that the super-imposed arthritis of the lumbar spine was incurred in or aggravated by an injury or event during active service, to include the December 1966 automobile accident and the whiplash with pain in the lower back that resulted?

b) Does the December 1966 service treatment record that notes whiplash with pain in the lower back following a motor vehicle accident change the December 2013 opinion that spondylolisthesis of L4 to L5 was less likely than not related to active service? 

The reasons and bases for all opinions must be provided.  If the examiner determines that they are unable to provide any portion of the requested opinion without resort to speculation, the reasons and bases for that determination should be provided.  Any missing records that might enable the examiner to provide the requested opinion should be identified.  Afterwards, an attempt should be made to obtain these records and the claims folder returned to the examiner to obtain the opinion if the records are obtained.

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

